I concur in what has been said in the majority opinion, but I do not think that the decree dismissing the bill of complaint should be modified.
The theory upon which the bill of complaint is based is not that any particular tract of land owned by the complainants, or either of them, is because of its peculiar location or character such that it should be excluded from the operation of the statute creating the district. The theory upon which the complaint is based is that the statutes authorizing the issuance of the bonds in the first place by the municipality as well as the statutes creating the harbor improvement district and authorizing the assumption of the bonded debt incident to the issuance of bonds by the municipalities for the purpose of constructing the harbor involved are all void insofar as they authorize the levy of tax to pay the bonds.
The complainants saw fit to join together in a class suit with such a combination as to bring all property within the district into the class for which they sued. A complainant is a taxpayer of the City of Fort Lauderdale; another a taxpayer in the Town of Dania and another a taxpayer in the remote Western rural part of the District. Every taxpayer in the District, and all property in the District, falls in the classification of one or the other of these taxpayers and of the property of such taxpayers which is here sought to be relieved of the tax. *Page 381 
Therefore, the bill of complaint could not be amended so as to make it a bill of complaint to test the right or validity of the assessment made under the statute against the peculiar property of either of these complainants because of the peculiar location or condition of the property without by such amendment changing the whole theory of the suit and presenting entirely different questions of law and fact from those involved under the allegations of the original bill.
TERRELL and BROWN, J. J., concur.